November 19 2014

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          No.                                         Case Number: AF 14-0745
                                                    AF14 - 0 7 4 5
IN RE THE ADOPTION OF
TEMPORARY ELECTRONIC FILING RULES                                    ORDER




      Upon recommendation ofthe Supreme Court Commission on Technology,
      IT IS ORDERED that the attached Temporary Electronic Filing Rules are approved
and adopted.
      The Clerk is directed to provide copies of this Order and the attached Temporary
Electronic Filing Rules to the Montana State Law Library, the State Bar of Montana, the
Appellate Defender's Office, the Attorney General's Office, and to each member of the
Supreme Court Commission on Technology.
      DATED this            day of November,2014.



                                                                Chief7ustice




                  NOV 19 2014
                                                                                fir
                   76,4,7/71it
        CLERK OF THE SUP
             STATE OF    P.F!'illE
                      MONIANA
                                                d tr")!



                                                       )11, 0
                                                            0 00,-
                                                                 -         I
                                                                     Justices
                           Temporary Electronic Filing Rules

Electronic Filing

(1)DEFINITIONS:
   (a)"Clerk of court" means the official custodian of the court record for the case in
       question, which may be the clerk ofthe Supreme Court, clerk of district court, or the
       appointed clerk in ajustice court, municipal court, city court, water court, or workers
       compensation court.
   (b)"Document" means a pleading, form, notice, motion, order, affidavit, paper exhibit,
       brief, judgment, writ of execution, or other filing. For purposes of this rule, a
       document includes the transmittal information submitted with the filing.
   (c)"Electronic filing system" means a web-based system established by the Office ofthe
       Court Administrator for the purpose of filing documents with or by a court,
       integrating them into the court's case management system, and electronically serving
       notice to the parties who have registered with the electronic filing system. "Electronic
       filing" does not include alternative methods of filing, such as electronic mail,
       facsimile, floppy disks, or other electronic methods.
   (d)"Electronic filing system administrator" means an individual appointed by the
       Supreme Court Administrator to receive information and take action as necessary to
       administer the electronic filing system.
   (e)"Electronic signature" means an electronic sound, symbol, or process attached to or
       logically associated with a document,that can be executed or adopted by the user with
       the intent to sign the document.
   (f) "Initiating document" means a summons and complaint, information, petition, notice
       of appeal, application, citation, criminal complaint, or any other document filed to
       commence a court case.
   (g)"Lodged" means placing a document in a court file without officially filing it.
   (h)"Traditional methods" means those methods of filing and serving documents, other
       than electronic filing, provided under statutes and local rules.
   (i) "Transmittal page" means a document generated by the electronic filing system
       containing the case management information necessary to transmit and file a
       document.
   (j) "User" means an individual who has registered to use the electronic filing system
       under section 3.

(2)SCOPE:
   (a) The Supreme Court Administrator shall implement an electronic filing system for
       Montana courts.
   (b)Use ofthe electronic filing system is voluntary. Courts choosing to participate in the
       electronic filing system shall make formal application to the Office of the Court
       Administrator. The application shall be made in writing by the Chief Judge and, if
                                               1
       applicable, the elected clerk of court. Parties or their attorneys may choose to
       participate in the electronic filing system unless the court has designated a certain case
      type for mandatory electronic filing. Parties or attorneys who choose not to participate
       shall file, serve, and receive documents by traditional methods.
   (c) Any action that may be brought in court may be brought using electronic filing,
       subject to the ability of the electronic filing system to accept the documents. This
       section does not guarantee anyone the right to file electronically.
   (d)The procedures in these rules shall be interpreted in a manner consistent with existing
       court rules.
   (e) An exception will be permitted for certain governmental agencies to file documents
       and transfer data by a Supreme Court-approved alternative method oftransferring the
       document or data from the agency's electronic system to the court's electronic case
       management system. For example, interfaces have been created to allow electronic
       filing of Montana Highway Patrol citations.

(3)REGISTRATION REQUIREMENTS:
   (a) The following individuals may register to use the electronic filing system:
       1. Licensed Montana attorneys and designated staff
       2. Attorneys appearing pro hac vice.
       3. Self-represented parties to an action.
       4. Court employees.
       5. Other individuals as appointed or ordered by the court.
   (b)Users of the electronic filing system shall be individuals. However, the electronic
       filing system may provide a method for law firms, organizations, corporations,
       agencies or other groups to register with the system for the sole purpose ofreceiving
       electronic service notification.
   (c) Users shall register through the electronic filing system website by executing a user
       agreement governing the terms of use of the electronic filing system. To register,
       users shall have the capability to produce, file, and receive electronic documents
       meeting the technical requirements of the electronic filing system. By registering,
       users agree to electronically file all documents in a case to the extent the electronic
       filing system can accept them and agree to electronic notification on any case
       electronically filed.
   (d)Users will access the electronic filing system using a confidential, secure identifier.
       The secure identifier shall be used only by the user to whom it is assigned. This user
       may authorize agents or employees to use the electronic filing system on the user's
       behalf Each such authorized user shall use a unique,secure identifier. Upon learning
      that the confidentiality of the secure identifier has been inadvertently or improperly
       disclosed,the user shall immediately notify the electronic filing system administrator.
   (e) Users are responsible for keeping the registration information profile current, accurate
       and complete in the electronic filing system.


                                               2
   (f) The same secure identifier shall be used for all cases on which the user is an attorney
       or a party. The electronic filing system administrator may reset secure identifiers as
       needed for administrative and security purposes.
   (g)The electronic filing system may provide a method for filing documents by
       individuals who are not parties to the case, such as witnesses seeking protective
       orders, intervenors, and amicus curiae. It may also provide a method for submitting
       reports by individuals who are not parties to the case, such as presentence
       investigators and social workers.

(4)TIME AND EFFECT OF ELECTRONIC FILING:
   (a) The electronic filing system is an agent ofthe court for purposes of electronic filing,
       receipt, notification of filings and retrieval of electronic documents.
   (b) When a document is submitted by a user to the electronic filing system,the electronic
       filing system shall transmit it to the appropriate court where the case is filed. The
       electronic filing system shall issue a confirmation that submission to the electronic
       filing system is complete.
   (c) Filing of documents with the electronic filing system shall be accepted on a 24 hour
       basis, from 12:00 a.m. to 11:59 p.m. Mountain Time. Documents electronically
       submitted and approved by the clerk shall receive the filing date the document was
       initially submitted ifthe filing date is a business day for the court. Ifthe filing occurs
       on a weekend or holiday the next court business day will be the filing date. The
       electronic filing system shall note the date and time the document is submitted. The
       calculation of time under other statutes and rules is neither expanded nor contracted
       by this section.
   (d)The clerk of court shall review the document to determine ifthe document should be
       accepted for filing. If the clerk accepts the document, the document shall be
       considered filed with the court on the date the original submission to the electronic
       filing system was complete, as specified in section(4)(c)above. Upon acceptance,the
       electronic filing system shall issue a confirmation with the file-stamped date. If the
       clerk rejects the document,the document shall not become part ofthe court record and
       the filer shall receive notification ofthe rejection.
   (e) The electronic filing system shall receive electronic filings 24 hours per day except
       when undergoing maintenance or repair.

(5) COMMENCEMENT OF ACTION:
   (a) If the clerk of court accepts an initiating document for filing, the clerk of court shall
       assign a case number and electronically place the clerk's filing stamp and case
       number on each document. The electronic filing system shall send a notice to the filer
       that the filing has been accepted and is available through the electronic filing system
       website.



                                               3
   (b)Initiating documents shall be served by traditional methods unless the responding
      party has consented to accept electronic notice or service by some other method as
      allowed by statute or court rule.

(6)FILING AND SERVICE OF SUBSEQUENT DOCUMENTS:
   (a) DOCUMENTS THAT MAY BE FILED ELECTRONICALLY:
         1. A court may permit electronic filing ofa document in any action or proceeding
            unless court rules or other legal authority expressly prohibit electronic filing.
         2. In a proceeding that by statute, court order or court rule requires the filing of
            an original document, e.g., a ballot or will that was created in a paper form,an
            electronic filer may file an electronic copy of a document provided that the
            original document is then filed with the court within 10 calendar days. The
            original document shall be maintained in its original format by the clerk of
            court.
         3. The court may permit electronic filing of an application for waiver or partial
            waiver of court fees and costs in any proceeding in which the court accepts
            electronic filings.
         4. The court may electronically file any notice, order, minute entry,judgment,or
            other document prepared by the court.
         5. Proposed orders may be filed and submitted electronically through the
            electronic filing system.
         6. Effect of document filed electronically:
            (a)    A document that the court or a party files electronically under these
                rules has the same legal effect as a document in paper form.
            (b) The calculation of time under other statutes and rules is neither
                expanded nor contracted by this section.
            (c)     Once accepted by the clerk, electronically filed documents are
                immediately viewable by all parties on the case. Ifa user intends to file ex
                parte matters, consideration should be given to submitting the documents
                outside the electronic filing system.
         7. The electronic filing system shall not be used for the electronic exchange of
            discovery materials and other communications between the parties that are not
            intended to be filed with the court.
         8. If a document is intended or ordered to be lodged in a case, it shall be
            traditionally submitted to the clerk ofcourt, since electronic filing is limited to
            those documents which are officially filed with the case.

   (b)ELECTRONIC NOTICE OF SERVICE:
         1. When a document may be served by mail, express mail, overnight delivery, or
            fax transmission, electronic notification of service of the document is
            permitted when authorized by these rules.
        2. A party agrees to accept electronic notification of service by:
                                              4
             (a)    Serving a notice on all parties that the party accepts electronic service
                and filing the notice with the court. The notice shall include the electronic
                service address at which the party agrees to accept service; or
            (b) Electronically filing any document with the court using the electronic
                filing system. The act of electronic filing is evidence that the party agrees
               to accept notification of service at the electronic service address the party
                specified when registering as a user ofthe electronic filing system.
         3. A court that permits electronic filing in a case shall maintain and make
            available electronically to the parties an electronic service list that contains the
            parties' current electronic service addresses, as provided by the parties that
            have filed electronically in the case.
         4. Parties are responsible for service on all other parties in the case. A party may
            serve documents electronically by electronic mail, by an agent, or through the
            electronic filing system.
         5. A registered user whose electronic service address changes while the action or
            proceeding is pending shall update his/her electronic service address in the
            electronic filing system.
         6. An electronic service address is presumed valid for a party if the party files
            electronic documents with the court from that address and has not filed notice
            that the address is no longer valid.
         7. Electronic service of a document is complete at the time the electronic
            notification ofthe filing ofthe document is sent, together with a hyperlink to
            the submitted document.
   (c) PROOF OF SERVICE:
         1. The Certificate of electronic service shall state:
            (a) The electronic signature ofthe person making service,including a filed-
                on-behalf-ofstatement ifthe person making the service is filing on behalf
                ofthe attorney of record;
            (b) The date of service;
            (c) The name and address ofthe person served unless the address is legally
                protected; and
            (d) The manner by which the document was served.
         2. Proof of electronic service may be in electronic form and may be filed
            electronically with the court.
         3. The court may electronically serve any notice, order, judgment, or other
            document issued by the court in the same manner that parties may serve
            documents by electronic service.

(7)PAYMENT OF FEES:
   (a) Users shall make payment of filing fees due to the clerk of court through the
       electronic filing system unless otherwise ordered by the court or other arrangements


                                               5
      are made with the clerk of court. The electronic filing system shall establish one or
      more methods for electronic payment.
   (b)Users may submit a request for waiver offees, using a form provided by the electronic
      filing system for that purpose.

(8)FORMAT AND CONTENT OF DOCUMENTS:
   (a) To the extent practicable, the user shall format all electronically filed documents in
       accordance with statutes and local rules governing formatting of paper documents,
       including type size, word and page limits.
   (b)Users shall provide information required to file the document in the court case
       management system.
   (c) The electronic filing system administrator shall publish a Technical Operations Guide
       describing the specific technical requirements regarding the format and content of
       documents filed in the electronic filing system.

(9) OFFICIAL RECORD:
   (a) Electronically filed documents have the same force and effect as documents filed by
       traditional methods.
   (b)For documents that have been electronically filed, the electronic version constitutes
       the official record. No paper copy ofan electronically filed document shall be sent to
       the court, except as provided in(12)below or unless the court specifically requires a
       copy through court policy.
   (c) The clerk of court may maintain the official court record in electronic format or in a
       combination ofelectronic and non-electronic formats. Documents filed by traditional
        methods in an electronic case file shall be electronically scanned and made part ofthe
       official record. The clerk of court may discard the paper copy immediately, unless
       statutorily required to maintain the paper copy. Ifa document submitted by traditional
       methods is not ofsufficient quality to be legible when electronically scanned into the
       electronic document management system, the clerk shall maintain the document in
       paper format.
   (d)Any official court record containing electronically filed documents shall meet the
       operational standards for electronic records.
   (e) The clerk of court shall make the public portions of the electronic record available
       through the clerk's office.
   (f) Certified or conformed copies of an electronic record shall be obtainable from the
       clerk of court's office by traditional methods.
   (g)In an electronic case file, the court may require the submitting party to produce the
       original paper document if validity of the signature or document is challenged.
   (h)Electronic placement of the clerk's filing stamp and case number constitutes the
       official court record. A conformed copy may be printed from the court case
       management system by the clerk of court or from the electronic filing system by a
       user who is authorized to access the case.
                                              6
(10)SIGNING PLEADINGS, MOTIONS AND OTHER PAPERS:
   (a) SIGNATURES ON ELECTRONIC FILINGS:
       1.      A registered user's log-in and password serve as the user's signature on all
          documents electronically filed with the Court.
      2.      Except as provided by(10)(b), where a hand signature would otherwise appear,
          each document filed electronically by a registered user may be signed in the
          format "Is/ Chris E. Attorney."
      3.      A registered user shall not knowingly permit or cause the user's password to be
          used by anyone else. If a registered user has reason to suspect that the security of
          the user's log-in and password has been compromised, the E-Filing System
          Administrator must be contacted immediately.
      4.      Only ajudge, registered user, clerk of court, court reporter, or deputy clerk of
          court may use the "Is!" signature form, and, except as provided by(10)(b)(1)(a)
          only when signing the document as the filer.
   (b)JOINTLY FILED DOCUMENTS; MULTIPLE SIGNATURES:
      1.      Documents requiring signatures of more than one party may be filed in one of
          the following ways:
          (a) Where all signers are registered users and where all consent to the filing, by
              using the "Is!" electronic signature as to all parties;
          (b) Where all signers use hand signatures, by scanning the document and filing it
              electronically without the "Is!" signature by any party;
          (c) By scanning one or more identical documents with hand signatures and
              attaching each document as an exhibit to a document bearing the registered
              user's "isi" electronic signature; or
          (d) By using any other method prescribed by the Court.
      2.      In no event may one signature page be signed in the "Is!" electronic form by
          one party and by hand signature by another party.

(11) CONFIDENTIAL INFORMATION:
   (a) The confidentiality of an electronic record, or an electronic or paper copy thereof, is
       the same as for the equivalent paper record. The electronic filing system may permit
       access to confidential information only to the extent provided by law. No person in
       possession ofa confidential electronic record, or an electronic or paper copy thereof,
       may release the information to any other person except as provided by law.
   (b)If a document is deemed confidential by statute, local rules or court order, it shall be
       identified as confidential by the submitting party when it is filed. The electronic filing
       system may require users to enter certain information,such as social security numbers,
       in confidential fields. The clerk of court is not required to review documents to
       determine if confidential information is contained within them.


                                               7
(12)ELECTRONICALLY FILING DOCUMENTS IN A CASE ON APPEAL:
   (a)IN THE SUPREME COURT, INCLUDING EXTRAORDINARY WRITS, SUPERVISORY
      CONTROL AND ORIGINAL PROCEEDINGS:
       1.     The clerk ofthe originating court may electronically file the originating court
          record or provide a hyperlink to the court record with a certification that the
          electronic court record is accurate and complete.
      2.      Court reporters may electronically file transcripts.
      3.      When filing Motions, Petitions for Original Proceedings, and Petitions for
          Extraordinary Writs, electronically file the original only. The Clerk of the
          Supreme Court may direct a party to submit additional paper copies ofthe motion,
          petition, response, or any appendices or exhibits, when paper copies would aid the
          Court's review ofthe matter.
      4.      When filing briefs, electronically file the original. For the electronically filed
          brief, the color requirements for the cover under Rule 11(6)(a)M.R.App.P. shall
          not apply. Once the electronically filed brief is checked for deficiencies and
          approved, the clerk will notify the e-filer to submit seven paper copies of the
          electronically filed brief, including copies ofthe orders and judgments from which
          the appeal is taken. Upon notification, paper copies must be submitted promptly
          or within such specific time as directed by the Court. For the paper copies, the
          color requirements for the cover under Rule 11(6)(a) M.R. App. P. shall apply.
      5.      When filing an Appendix, electronically file the original. Submit one paper
          copy when the brief is approved.
    (b)       IN A DISTRICT COURT:
      1.      Except for electronic recordings, the record on appeal may be filed
          electronically and may be filed by providing a hyperlink to the court record with a
          certification that the electronic court record is accurate and complete. If no
          written transcript exists for the court's proceedings that have been recorded
          electronically, the electronic recording shall be filed by traditional methods. Any
          bonds, undertakings on appeal and statutory filing fees to be transferred shall be
          done by traditional methods.
      2.      After the case is transferred all further filings shall be filed into the record on
          appeal in the District Court and may be electronically filed unless otherwise
          directed by local rule.

(13)ELECTRONIC FILING SYSTEM TECHNICAL FAILURES:
  (a) A user whose filing is made untimely as a result of a technical failure may seek
      appropriate relief from the court as follows:
       1.    Ifthe failure was caused by the court's electronic filing system,the court shall
          grant appropriate relief upon satisfactory proof of the cause.

                                               8
    2.    Ifthe failure was not caused by the court's electronic filing system, the court
       may grant appropriate relief upon satisfactory proof of the cause. Parties are
       responsible for timely filing of electronic documents to the same extent as with
       the filing ofpaper documents, with the same consequences for missed deadlines.
       The calculation of time under other statutes and rules is neither expanded nor
       contracted by this section.
(b)This subsection shall be liberally applied to avoid prejudice to any person using the
   electronic filing system in good faith.




                                         9